       Case 3:20-cv-00293-JWD-EWD              Document 29-4        05/27/20 Page 1 of 4



     DECLARATION OF DR. MEGAN MARAYNES CONCERNING THE RISK OF
     COVID-19 IN THE OFFICE OF JUVENILE JUSTICE’S SECURE FACILITIES

I, Dr. Megan Maraynes, declare as follows:

1.     I completed my Bachelor of Science at Cornell University, and earned my medical degree from
       St. Georges University in Grenada. I completed my internship and residency in Pediatrics at
       Jacobi Medical Center / Albert Einstein College of Medicine in the Bronx, New York, and my
       fellowship in Pediatric Emergency Medicine at Kings County Hospital Center / SUNY
       Downstate College of Medicine in Brooklyn, New York, where I served as Chief Education
       Fellow. I have worked in a Louisiana pediatric emergency room during the course of COVID-
       19 and have observed and treated COVID-19 patients during this time.

2.     COVID-19 is the disease associated with the novel coronavirus, SARS-CoV-2. The virus
       causes upper respiratory tract illness, and it emerged in Wuhan, China, in December 2019.1 As
       of 8:32 AM CST on May 26, 2020, there are over 5.5 million cases worldwide, and nearly 350
       thousand deaths.2 In the United States, there are over 1.6 million cases, and nearly 100,000
       deaths.3 Of these totals, Louisiana accounts for nearly 38,000 cases, and 2,500 deaths.4 These
       numbers are still rising.

3.     The novel coronavirus is extremely contagious. One study based on the virus’s replication in
       China found that the average case will likely infect between 3.8 to 8.9 others, with the median
       reproduction number being 5.7.5 This is based on a traveling population in China before
       physical distancing standards were put into effect, but the contagiousness of the virus raises
       serious concerns about those living in congregate settings who are incapable of physical
       distancing and practicing CDC-recommended hygienic and protective measures.

4.     The CDC lists the following as COVID-19 symptoms in children: Fever, cough, nasal
       congestion, sore throat, shortness of breath, fatigue, muscle or body aches, headache, poor
       appetite, nausea or vomiting, and diarrhea.6 However, this is not an exhaustive list of all the
       symptoms a COVID-19 patient may present. I have observed that some COVID-19 patients
       experience none of these symptoms, while others test positive while presenting symptoms
       such as chest pain or abdominal pain.


1
  National Institute of Allergy and Infectious Disease (NIAID), Coronaviruses (May 19, 2020),
https://www.niaid.nih.gov/diseases-conditions/coronaviruses
2
  Johns Hopkins University, COVID-19 Dashboard (May 26, 2020),
https://coronavirus.jhu.edu/map.html
3
      Johns      Hopkins       University,    COVID-19       Dashboard      (May     26,      2020),
https://coronavirus.jhu.edu/map.html
4
  Louisiana Department of Health, Louisiana Coronavirus (COVID-19) Information (May 25, 2020),
http://ldh.la.gov/coronavirus/
5
  Steven Sanche et al., High Contagiousness and Rapid Spread of Severe Acute Respiratory
Syndrome Coronavirus 2, Emerging Infectious Diseases (April 7, 2020),
https://wwwnc.cdc.gov/eid/article/26/7/20-0282_article
6
  CDC, Information for Pediatric Healthcare Providers on COVID-19 (May 20, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/hcp/pediatric-hcp.html


                                                 1
       Case 3:20-cv-00293-JWD-EWD               Document 29-4         05/27/20 Page 2 of 4



5.     In my experience in the pediatric emergency department, we have approached the problem
       with a public health focus. Ever since the scarcity of testing stopped being a limiting factor for
       us, we have had a very low threshold for testing because of the variety—and sometimes total
       lack—of symptoms. We have screened anyone with any possible symptom in the emergency
       department. Anyone getting admitted to the hospital for a planned elective procedure is tested.
       Anyone getting admitted for an unplanned procedure, such as treatment for a broken leg, is
       also tested.

6.     Many have thought kids and adolescents to be mere vectors of the novel coronavirus—
       asymptomatic carriers who pose a threat to others, but who may not feel the effects of the
       virus themselves. This is not necessarily true. One study found that only 13% of pediatric cases
       presented no symptoms.7 This figure may underrepresent the true proportion of cases where
       no symptoms accompany the virus’ presence because asymptomatic carriers are less frequently
       tested than their counterparts who present symptoms, and consequently seek treatment.

7.     The focus on children as asymptomatic carriers also overlooks the risk to kids with underlying
       illness, immune-deficiency, or obesity who are at risk for having a more severe COVID course.
       Although the risk overall of a child developing a severe case of COVID-19 is relatively low, it
       is a risk that should be taken seriously. A study out of the Montefiore Children’s Hospital
       found that 28% of pediatric cases required intensive care.8

8.     There is also the risk that children who contract COVID-19 will develop pediatric
       inflammatory multisystem syndrome (PIMS, elsewhere referred to as MIS-C—multisystem
       inflammatory syndrome in children). The World Health Organization (WHO) has
       characterized it as an “acute illness accompanied by a hyperinflammatory syndrome, leading
       to multiorgan failure and shock.”9 Cases have been reported in the United States, Italy, France,
       Switzerland, and the United Kingdom.10 The CDC has issued an emergency alert regarding




7
  Yuanyuan Dong et al., Epidemiological Characteristics of 2143 Pediatric Patients With 2019
Coronavirus Disease in China, Pediatrics (May 1, 2020).
https://pediatrics.aappublications.org/content/early/2020/03/16/peds.2020-0702.1
8
  Jerry Y. Chao et al., Clinical Characteristics and Outcomes of Hospitalized and Critically Ill
Children and Adolescents with Coronavirus Disease 2019 (COVID-19) at a Tertiary Care Medical
Center in New York City, The Journal of Pediatrics (May 6, 2020),
https://doi.org/10.1016/j.jpeds.2020.05.006
9
  World Health Organization, Scientific Brief: Multisystem inflammatory syndrome in children and
adolescents temporally related to COVID-19 (May 15, 2020), https://www.who.int/news-
room/commentaries/detail/multisystem-inflammatory-syndrome-in-children-and-adolescents-with-
covid-19.
10
   T.R. Hennon et al., COVID-19 associated Multisystem Inflammatory Syndrome in Children (MIS-
C) guidelines; a Western New York approach, Progress in Pediatric Cardiology (2020),
https://doi.org/10.1016/j.ppedcard.2020.101232


                                                   2
       Case 3:20-cv-00293-JWD-EWD                Document 29-4        05/27/20 Page 3 of 4



       the syndrome.11 My emergency department has seen six or seven children presenting with
       PIMS, in addition to the eleven who have presented at Children’s Hospital in New Orleans.12

9.     The symptoms are multisystem, so the clinical diagnostic criteria checks for fever,
       conjunctivitis, red lips, gastrointestinal symptoms, red lips, and red tongue, low blood pressure,
       and/or rapid heart rate. Otherwise, it shows up as non-specific symptoms and could be
       confused with a host of other things, including allergies. The only smart way to discern allergy
       symptoms from COVID-19 or PIMS is to test the patient for the COVID antigen (in the case
       of acute infection), COVID antibodies (to indicate previous infection), or lab findings
       characteristic of PIM-S. Anyone with any symptom could be coming down with COVID-19
       or PIMS, so we truly do not know who is at risk of developing this dangerous illness.

10.    These patients we have seen have needed a broad array of cardiology and critical care services
       such as lab work to check inflammatory markers, fluid resuscitation, antibiotics, and
       vasopressor support if they face heart failure. Treatment for this syndrome is very similar to
       treatment for shock. Once a child starts demonstrating symptoms of shock, the current
       guidelines would be to get three fluid boluses and antibiotics into the patient within the first
       hour.13 It is impossible at this point to say whether a symptom like a rash will progress to
       shock within a few hours or a few days. Speedy access to treatment, on the other hand, is
       absolutely imperative.

11.    Moreover, asymptomatic children are not necessarily free from harm from PIMS. What we
       are seeing right now with PIMS is scary because it is clear that it is related to, and associated
       with, COVID-19. From my experience, a lot of the kids presenting PIMS test negative for
       COVID-19 initially but test positive for the antibody—indicating that a lot of them were
       asymptomatic carriers and are no longer shedding the virus. This means that there are
       seemingly healthy kids who could be at great risk of developing PIMS.

12.    Given what little we know about PIMS, supervision of previously symptomatic pediatric
       patients for symptoms should extend after the three symptom-free day window currently
       recommended by the CDC.14 It may be possible that a child could develop PIMS after
       appearing to be in the clear. If children were home with their parents, their parents would by



11
   T.R. Hennon et al., COVID-19 associated Multisystem Inflammatory Syndrome in Children (MIS-
C) guidelines; a Western New York approach, Progress in Pediatric Cardiology (2020),
https://doi.org/10.1016/j.ppedcard.2020.101232
12
   Emily Woodruff, There are 11 Louisiana cases of the pediatric inflammatory condition that's
linked to coronavirus, NOLA.com (May 22, 2020),
https://www.nola.com/news/coronavirus/article_cc495d86-9c55-11ea-bf78-87380aa2aa98.html
13
   Jenny Mendelson, Emergency Department Management of Pediatric Shock, Emergency Medicine
Clinics of North America (May 5, 2018), https://doi.org/10.1016/j.emc.2017.12.010. The guidelines
provide that “[f]luid administration in shock should be as rapid as possible,” and to “administer broad-
spectrum antibiotics within the first hour of presentation.”
14
   CDC, Decision Memo: Symptom-Based Strategy to Discontinue Isolation for Persons with
COVID-19 (May 3, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/strategy-
discontinue-isolation.html


                                                   3
       Case 3:20-cv-00293-JWD-EWD                Document 29-4         05/27/20 Page 4 of 4



       definition constantly monitor their child for symptoms. Any kid who has any possible PIMS
       symptoms should be monitored closely and tested appropriately.

13.    I believe that OJJ’s response to the pandemic does not follow best public health practices, and
       it endangers not only the children, but also staff and their families. Some children who tested
       positive or were suspected to have COVID-19 were originally brought from the Bridge City
       facility to our hospital in late March – one or two with mild respiratory symptoms and others
       with fevers and coughs. One of the doctors spoke to Ms. Matthews at Bridge City at that time
       and it sounded like they had no idea what to do with those kids and other kids who may have
       been exposed. We provided discharge instructions on how to properly medically isolate them
       but do not know if those were followed.

14.    The juvenile justice setting is rife with opportunities of infection and spread. Cohorting
       children together may protect them from infection so long as testing is conducted before such
       cohorting happens. It makes no sense to cohort before or without testing, because an
       undetected infection can lead to many more very easily. Furthermore, these are not closed
       facilities: staff can bring the novel coronavirus into the facility and/or bring it home to their
       families and communities.

15.    The infirmary in juvenile justice facilities may also provide opportunities for spread. It is likely
       that children will need the infirmary for non-COVID-19 related reasons. Children’s presence
       in the infirmary puts them at risk of infection, and the reports that children are often
       asymptomatic carriers suggest that without testing, the children could put the infirmary staff
       at risk of infection, too.

16.    For the OJJ to mitigate the spread of the coronavirus among Louisiana’s incarcerated children
       are, I would recommend that they, at the very least, closely monitor ALL children and
       adolescents with ANY symptomatology, and liberally test all patients residing in these facilities
       for COVID, and implement cohorts based on these test results.


I declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge.
Executed on May 26, 2020 in New Orleans, LA.


                                                                         /s/ Megan Maraynes

                                                                         Megan Maraynes




                                                    4
